Northsight Capital, Inc.

7740 East Evans Rd.

Scottsdale, AZ 85260







October 21, 2015




Mr. John Hollister

4919 Noeline Avenue

Encino, CA  91436




Dear John:




Northsight Capital, Inc. (“Company”) is pleased to offer you the position of
Interim CEO, with the expectation that this will become a full-time CEO position
based on the following.




The Position




You will serve as Interim Chief Executive Officer, reporting to the Board of
Directors.  Subject to the supervision of the Board of Directors, you will be
responsible for developing and executing the Company’s business plan, assisting
with capital raising activities and overseeing the day to day operations of the
Company.  As the CEO, you will be considered the head of the management team.
Once the Company raises at least $1 million in equity capital, you will have the
title of “CEO” (your position will no longer be interim in nature). In addition,
the Company’s board of directors will appoint you a director of the Company.




Compensation Package




Your salary will be $400,000 per year, payable in 24 semi-monthly installments
of $16,667 each, and you shall be paid a signing bonus of $35,000, all subject
to the terms and conditions set forth herein. You have agreed to defer the
payment of your salary and signing bonus in accordance with the following
provisions. All references to the receipt of equity mean after the date of this
Agreement.




·

Prior to Receipt of $250,000 of Equity Capital. You agree to defer (i) all
salary payments until the Company raises a minimum of $250,000 in equity funding
and (ii) payment of the signing bonus until the Company raises a minimum of
$500,000 in equity funding.  




·

$250,000 in Equity Proceeds.  Once the Company raises at least $250,000 in
equity capital, you shall be paid (i) fifty (50%) percent of the amount of your
then accrued and unpaid salary and (ii) fifty (50%) percent of the amount of
regular salary from and after the receipt of such funds.




·

$500,000 in Equity Proceeds. Provided that the Company raises at least $500,000
in equity capital within ninety (90) days of the date hereof, you shall be paid
(i) all of your then accrued and unpaid salary and (ii) your signing bonus, and
you will continue to be paid fifty (50%) percent of the amount of regular salary
from and after the receipt of such funds.




·

$1,000,000 in Equity Proceeds.  While the near-term corporate goal (6 months) is
to raise $2M, once the Company raises at least $1,000,000 in equity capital, you
shall be paid (i) all of your then accrued and unpaid salary and (ii) the full
amount of your regular salary from and after the receipt of such funds.  This
reflects that raising of funds is often in increments.  The $1,000,000
investment threshold should be sufficient to accelerate company growth.




·

In addition to your salary, you will, provided that you remain in the employ of
the company, be entitled to receive the following stock based awards:




·

500,000 warrants for common stock within 5 business days after the date hereof




·

4,500,000 warrants for common stock in twelve (12) quarterly installments of
375,000 each, commencing December 31, 2015.




·

The exercise price of the warrants at $0.09.




·

In the event the Company is acquired prior to the raising of the $1M, the
warrants will be fully vested.





--------------------------------------------------------------------------------




Employment at Will




You understand that your employment will be at will, and either you or the
Company may terminate the relationship at any time upon written notice;
provided, that if (i) the Company terminates your employment without reasonable
cause and (ii) the Company has raised at least $2 million in equity capital,
then the Company shall be obligated to pay you severance in an amount equal to
four (4) months salary.  




Benefits Package




Your compensation will also include participation in any benefits program we
generally make available to all employees.  It is agreed that, upon successful
raising of $1M in equity capital, the Company will make available health,
vision, dental, and limited life to all full-time employees.  In addition, the
Company will secure appropriate D&O insurance for Directors and Officers.




Expense Reimbursement




You will be entitled to be reimbursed for reasonable out of pocket expenses
incurred in connection with your duties as CEO, subject to providing such
reasonable documentation as the Company may require.




Confidentiality Agreement




You agree to enter into a Confidentiality, Non-Solicitation Agreement in the
Company’s customary form in which you will agree to that you will keep in
confidence the Company's confidential information at all times and that during
employment and for a period of twenty-four months after the termination of your
employment, you will not solicit any Company employees away from the Company and
will not solicit business from any of the Company's customers.




Your start date is October 21, 2015 and all of the benefits described in this
letter are conditioned upon your acceptance of this offer and actual
commencement of employment with us.  Please indicate your acceptance and
agreement with the terms of this offer by signing below.  Again, we look forward
to your joining the team.







Sincerely,




Northsight Capital, Inc.







By: /s/ John P. Venners/

       John Venners, Director

Accepted and Agreed:




/s/ John Hollister/                           

John Hollister

Date: October 21, 2015



